ORDER

PER CURIAM.
Andrew Lynn Walters appeals from the motion court’s judgment denying his Amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 29.15, following an evidentia-ry hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).